• Pardee, J.
It is obvious, upon the finding of facts in this case, that when the parties adjusted the terms of their contract of exchange, the controlling thought in the mind of each, so far as the price of land belonging to the defendant was concerned, was that the defendant had undertaken to pay to the plaintiff the sum of $8,150, partly by means of this land at the agreed price of $27 per front foot and partly in money. They united in determining this price; and, in making the computation for the purpose of ascertaining the money balance, the defendant applied this appraisal to 283 feet, intending that the calculation should be accurate and believing that subsequent measurement would verify it. The plaintiff, sharing in this belief, accepted it as correct. But the subsequent measurement showed that it could have been applied to 265 feet only. Of course, this mutual mistake had produced an erroneous'result; the money balance paid was shown to be too small by the sum of $486.
The intent of the parties will remain unfulfilled until the defendant supplies this deficiency. This contract, although *75it concerns the payment for land bought partly through the medium of land at an agreed price per foot and the remainder in money, differs not in principle from a contract to pay for the same land partly in bales of cotton stored in the defendant’s warehouse, to be received at one hundred dollars per bale, the number of bales to be determined by count, although then believed by both to be sixty, and the remainder by a sufficient sum of money. If upon delivery it should be found that there were but fifty bales, there would seem to be no legal difficulty in compelling the defendant to make good the deficient cotton by increasing the money balance. In equity, in good conscience, and in law, as well, it is his plain duty to complete the payment of the price which he agreed and intended to give for the land purchased by him.
The second count in the declaration is sufficient to support a judgment for the sum of $486, representing the error resulting from the mutual mistake of the parties. It is not necessary to express, and we therefore refrain from expressing, any opinion as to the sufficiency of the first count.
We think there is error in the judgment complained of.
In this opinion the other judges concurred.